Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed on 01/27/2022 have been considered. Upon further consideration the rejection of claims 1, 13, 14, 18, 21-22, 23, 24, 25, 26, 27, 30, 31-32 under the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 3, 11-15, 18-20 of U.S. Application No. 16/328,267 is herein withdrawn.

Claims 1, 13, 14, 18, 21-22, 23, 24, 25, 26, 27, 30, 31-32 are allowed and renumbered to claims 1-14.
The instant invention as defined by claims 1, 13, 14, 18, 21-22, 23, 24, 25, 26, 27, 30, 31-32 is novel and allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627